DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kathryn E. Noll on November 5, 2021.

The following application claims has been amended as follows: 

Claim 76 has been re-written as follows: --76.  A device for analysing glucose in the skin of a human being for non-invasive glucose or blood sugar measurement, said device comprising:
an excitation transmission device, configured to generate at least one excitation light beam with at least one excitation wavelength, comprising an array of quantum cascade lasers providing excitation light beams of different wavelengths between 8 µm and 11 µm;
a solid optical medium which in operation of the device is in direct contact with a first region of the surface of the skin;

a detection device configured to detect a response signal, to receive the reflected measuring light beam which forms the response signal, and to directly or indirectly detect a deflection of the reflected measuring light beam; and
a processing device configured to analyze the glucose in the skin on the basis of the detected response signal;, and
a moisture sensor configured to measure a moisture content of the skin,  allowing for one or both of: 
determining whether an object is placed on the optical medium, and 
eliminating the effect of the moisture content from results of the measurement or taking the effect of the moisture content into account during the analysis of the glucose in the skin,
wherein the excitation transmission device is arranged such that the emitted excitation beam penetrates the optical medium and exits the same again at a predetermined point on the surface of the optical medium, and radiates into a skin volume, which is located underneath said first region of the surface of the skin, allowing said excitation beam to reach the interstitial fluid of the skin.--

Claim 93 has been re-written as follows: --93.  A  method for analysing glucose in the skin of a human being for non-invasive glucose or blood sugar measurement, said method comprising:

detecting, with a detection device, a response signal and
analysing the glucose in the skin on the basis of the detected response signal, said method further comprising
bringing a solid optical medium in direct contact with a first region of the surface of the skin,
wherein the emitted excitation beam is caused to penetrate the optical medium and to exit the same again at a predetermined point on the surface of the optical medium, and to radiate into a skin volume, which is located underneath said first region of the surface of the skin, such that said excitation beam reaches the interstitial fluid of the skin,
emitting a measurement light beam such as to penetrate the optical medium and to be reflected at an interface of the optical medium and the first region of the surface of the skin,
successively determining, using different modulation frequencies of the excitation transmission device, response signals, in particular temporal response signal waveforms or patterns,
combining a plurality of response signal waveforms or patterns at different modulation frequencies with each other such as to obtain specific information for a depth range under the surface of the skin, and

wherein said detecting comprises receiving the reflected measuring light beam which forms the response signal, and a step of directly or indirectly detecting a deflection of the reflected measurement light beam.--

Claim 102 has been re-written as follows: --102. A device for analysing glucose in the skin of a human being for non-invasive glucose or blood sugar measurement, said device comprising:
an excitation transmission device, configured to generate at least one excitation light beam with at least one excitation wavelength, comprising an array of quantum cascade lasers providing excitation light beams of different wavelengths between 8 µm and 11 µm;
an optical medium, which in operation of the device is in direct contact with a first region of the surface of the skin;
a system configured to emit a measuring light beam arranged so that the emitted measuring light beam penetrates the optical medium and is reflected at an interface of the optical medium and the first region of the surface of the skin;
a detection device configured to detect a response signal, to receive the reflected measuring light beam which forms the response signal, and to directly or indirectly detect a deflection of the reflected measuring light beam; and

a moisture sensor configured to measure a moisture content of the skin,  allowing for one or both of: 
determining whether an object is placed on the optical medium, and 
eliminating the effect of the moisture content from results of the measurement or taking the effect of the moisture content into account during the analysis of the glucose in the skin,
wherein the excitation transmission device is arranged such that the emitted excitation beam penetrates the optical medium and exits the same again at a predetermined point on the surface of the optical medium, and radiates into a skin volume, which is located underneath said first region of the surface of the skin, wherein said excitation beam penetrates at least 50 µm into the skin.--

Claim(s) 104 and 110 has/have been canceled.

112. (New) The device according to claim 76, wherein one or both of said system configured to emit said measuring beam and said detection device is/are directly mechanically fixedly connected to the optical medium or coupled to the same by means of a fibre-optic cable.

113. (New) The method according to claim 93, wherein one or both of said system configured to emit said measuring beam and said detection device is/are directly 

114. (New) The device according to claim 102, wherein one or both of said system configured to emit said measuring beam and said detection device is/are directly mechanically fixedly connected to the optical medium or coupled to the same by means of a fibre-optic cable.



















Amendment
The amendment filed on 10/14/2021 has been entered into this application. 

Information Disclosure Statement
The information disclosure statement filed on 07/22/2021 and 04/27/2021 has been entered and considered by the examiner.

Response to Arguments
Applicant’s arguments/remarks, (see pages 10-25), filed on 10/14/2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  Independent clams has/have been amended as detailed above.

The closest prior art reference(s) of Takamatsu et al. (JP2005127748 A); and Mantele et al. (DE102014108424 B3) discloses an analysis device use for a method for analyzing a substance contained in the sample (i.e. glucose in the skin of a human) being for non-invasive glucose or sugar measurement. 
However, Takamatsu and Mantele fail to disclose, teach or suggest a moisture sensor configured to measure a moisture content of the skin, allowing for one or both of: determining whether an object is placed on the optical medium, and eliminating the effect of the moisture content from results of the measurement or taking the effect of the moisture content into account during the analysis of the glucose in the skin, as claimed and as specified in the present application specification.


Allowable Subject Matter

Claims 76, 78-81, 85-93, 95-97, 99-102 and 105-109 and 111-114 are allowed. 

As to claims 76, 93 and 102, the prior art of record, taken alone or in combination, fails to disclose or render obvious a moisture sensor configured to measure a moisture content of the skin, allowing for one or both of: determining whether an object is placed on the optical medium, and eliminating the effect of the moisture content from results of the measurement or taking the effect of the moisture content into account during the analysis of the glucose in the skin, in combination with the rest of the limitations of the claim. Claims 78-81, 85-93, 95-97, 99-102 and 105-109 and 111-114 are allowable by virtue of their /its dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/ISIAKA O AKANBI/           Primary Examiner, Art Unit 2886